Citation Nr: 0410754	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
RO's March 1962 rating decision, which denied service connection 
for a nervous condition (currently diagnosed as schizoaffective 
disorder).  

2.  Entitlement to an initial evaluation greater than 50 percent 
for the service-connected schizoaffective disorder.  

3.  Entitlement to an effective date earlier than March 24, 1998, 
for the establishment of service connection for the service-
connected schizoaffective disorder.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	 Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 1953, 
and from November 1953 to November 1954.  

The CUE motion comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the RO.  An informal 
hearing conference on this petition was requested with the 
Decision Review Officer (DRO), and was held in December 2002.   

This issues of an initial evaluation greater than 50 percent for 
the service-connected schizoaffective disorder, an effective date 
earlier than March 28, 1998, for the establishment of service 
connection for the schizoaffective disorder, and for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU), come 
to the Board from July and November 2002 rating decisions (RDs).  

The July 2002 RD established service connection for a 
schizoaffective disorder, effective from March 24, 1998.  The RO 
found that the veteran's disability was 50 percent disabling.  The 
November 2002 RD also determined that TDIU was not warranted, 
because the veteran did not meet the minimum threshold percentage 
requirements under regulation, and referral for extra-schedular 
consideration was not indicated.  38 C.F.R. § 4.16.  

The veteran should note that the issues of entitlement to an 
initial evaluation greater than 50 percent for the service-
connected schizoaffective disorder, entitlement to an effective 
date prior to March 24, 1998, and entitlement to TDIU are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  The VCAA does not apply to the CUE motion at issue, and there 
is no independent duty to inform or assist the moving party in 
this motion.  

2.  The veteran received notice of the RO's March 1962 rating 
decision, denying service connection for a nervous condition; he 
did not appeal, and that decision is final.  

3.  The moving party has submitted disagreement with how the 
evidence was weighed or evaluated in March 1962.  


CONCLUSION OF LAW

CUE in the March 1962 RO decision is not demonstrated.  38 
U.S.C.A. §§ 5109A(b),  7105(c); 38 C.F.R. §§ 3.104(a), 3.105(a), 
3.400(k), 20.302(a), 20.1103; Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc); Szemraj v. Principi, 357 F.3d 1370 (2004); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran's original claim for service connection 
for a nervous condition was denied in the March 1962 rating 
decision (RD).  He did not appeal that determination.  A 
communication from the veteran, received on March 24, 1998, was 
deemed to constitute an informal petition that new and material 
evidence had been received sufficient to reopen the claim of 
service connection for schizoaffective disorder.  That claim was 
initially denied in an August 1999 RD, because there was no nexus 
establishing a connection to service.  The veteran appealed that 
determination, and ultimately, in a July 2002 RD, his petition 
that he submitted new and material evidence sufficient to reopen 
his claim was granted, and service connection for a 
schizoaffective disorder was established, effective from March 24, 
1998.   

In the instant matter, it is important to note that a CUE petition 
is not a claim, but a collateral attack to revise a prior final 
decision.  In a motion for CUE, then, a moving party is not a 
claimant or appellant.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  Thus, the veteran is referred to as the "moving 
party" in the instant motion.  

Further, the notice and development provisions of the VCAA do not 
apply in CUE petitions.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000); 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5105, 5106, 5107 (West 2002).  
Livesay, 15 Vet. App. at 179 (revision based on CUE not claim but 
collateral attack on prior decision, one requesting such revision 
not claimant within meaning of the VCAA.).

The moving party contends two things.  One, that VA failed in its 
duty, under Roberson v. Principi, 251 F.3d 1378 (2001), to 
optimumally develop the CUE claim, and that remand is warranted to 
correct for this defect.  Two, that there was CUE in the March 
1962 rating decision (RD) because the RO denied service connection 
for a nervous condition, and because there was some positive 
evidence of schizoaffective disorder at that time.  

First, the Board must address the moving party's contention that 
there is a separate duty to "optimumally develop" a CUE claim 
requiring remand in this case.  The moving party relies on certain 
language in the Federal Circuit's opinion in Roberson v. Principi, 
251 F.3d 1378 (2001), on remand at 17 Vet. App. 135 (2003), for 
this proposition.  Specifically, he contends that a determination 
must be made as to whether the RO had fully and sympathetically 
developed the veteran's claim to its optimum before deciding it on 
the merits.  He essentially contends that the evidence before the 
RO in 1962 provided conflicting diagnoses, and the RO should have 
obtained a VA examination at that time to resolve the dispute.  

In Szemraj v. Principi, the Court of Appeals for the Federal 
Circuit ("Federal Circuit") analyzed its Roberson decision.  
Szemraj, 357 F.3d 1370 (Fed. Cir. 2004), 2004 U.S. App. LEXIS 
1719, *.  The Federal Circuit noted that "when determining if CUE 
exists in an earlier decision, the VA must give a sympathetic 
reading to the veteran's filings in that earlier proceeding to 
determine the scope of the claims."  Id. at * 9.  In that case Mr. 
Szemraj had argued that under Roberson, VA had a duty to further 
develop the evidence in his CUE claim before deciding the claim on 
the merits.  Mr. Szemraj stated that the VA's failure to reconcile 
conflicting evidence before adjudication was inconsistent with 
fully and sympathetically developing the claim to its optimum 
before deciding it on the merits.  The veteran has made the same 
argument here.  In response to that argument, the Federal Circuit 
reiterated that a failure in the duty to assist can never amount 
to CUE.  Specifically, it held that Roberson does not require the 
VA to reconcile the conflicting evidence before adjudication, and 
to construe that case as requiring such would "effectively 
overrule our decision in Cook [v. Principi, 318 F.3d 937 (Fed. 
Cir. 2003) (en banc)], that the failure to assist in developing 
the evidentiary record cannot constitute CUE."  Id.  at * 17.  The 
Federal Circuit further clarified that "Roberson does not change 
the legal standard for determining whether the VA correctly 
applied its regulations to the veteran's claims.  All Roberson 
requires is that the VA give a sympathetic reading to the 
veteran's filings to determine all claims for recovery supported 
by a liberal construction of those allegations."  Id.  at *18.
 
The moving party asserts that there was CUE in the March 1962 RD 
because there was some positive evidence of schizoaffective 
disorder prior to the veteran's discharge, and that the VARO 
should have either found the veteran sound prior to his entry into 
service, and service connected his claim based on the evidence of 
record; or that the veteran's condition was aggravated by service.  

He chronicles the evidence, in detail, in the December 2001 notice 
of disagreement and other pleadings.  He points to various 
conflicting assessments and initial impressions of a possible 
psychiatric condition, or brain tumor, to support his position.  
However, such assertions do not amount to CUE.  

This is because the moving party's allegation of error amounts to 
no more than a disagreement with how the evidence was weighed or 
evaluated by the VARO.  However, simply to allege CUE on the basis 
that previous adjudications improperly weighed and evaluated the 
evidence, failed to apply the benefit-of-the-doubt doctrine, or 
failed to give reasons and bases, can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is a very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  To find CUE, either (1) the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighted or evaluated will not suffice) or (2) the law in effect 
at that time was incorrectly applied; the error must be 
undebatable and (3) of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(4) the determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).  

Where CUE is found in a prior final RO decision, the prior 
decision will be reversed or revised, and for the purpose of 
authorizing benefits, the rating or other adjudicative decision 
which constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had been 
made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 
38 C.F.R. § 3.105(a); see also 38 C.F.R. § 3.400(k) (date from 
which benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision).

The moving party contends that "Although the Medical [Evaluation] 
Board determined that the veteran's condition existed prior to 
service [EPTS], there is no clear and convincing evidence that the 
... condition pre-existed service...  ."  First, the moving party 
is incorrect.  The veteran's sister and mother were interviewed at 
length by psychiatric experts during the veteran's extended 
evaluation in service, and a statement was provided from the 
school the veteran had attended.  The medical diagnosis, after 
considering this evidence, was clear and convincing evidence that 
the condition pre-existed service.  

Second, even without this supporting testimonial evidence, the 
Medical Evaluation Board [MEB] is the final culmination of the 
review of the veteran's health during service.  It not only 
reviews the initial assessments and impressions that are routinely 
made in conjunction with acute medical care, but it reviews all 
diagnoses of record, and reconciles them into a coherent, complete 
picture of the veteran's medical conditions, state of health, and 
suitability for further service.  Thus, at the time of the 1962 
rating decision, the October 1954 MEB is, standing alone, clear 
and convincing evidence that the veteran did not have a 
psychiatric condition, a nervous condition, a schizoaffective 
disorder, or schizophrenia, that was incurred in, or aggravated 
by, service.  Instead, the veteran was diagnosed with:  "Passive 
Aggressive Reaction, Chronic, Severe."  The MEB also determined 
that the disorder was not incident to service, was not aggravated 
by service, and that the veteran received the maximum hospital 
benefit.  He was administratively discharged under the provisions 
of AR 615-369, which were not available to a service member who 
had disqualifying physical or medical defects warranting medical 
discharge.   

Further, the RO was not required to specify, in the March 1962 
rating decision, the evidence considered or the reasons for the 
disposition.  Before February 1, 1990, rating decisions generally 
lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence 
in a final RO decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record. "  Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996).   

Thus, the moving party's allegation that the RO did not consider a 
certain piece of favorable evidence, by itself, is insufficient to 
properly plead CUE.  In Gonzales v. West, 218 F.3d. 1378, 1381 
(Fed. Cir. 2000), the Federal Circuit held that 38 C.F.R. § 
3.303(a) does not require that a rating decision discuss each 
piece of evidence, only that it consider all of the evidence.  
Therefore, unless the moving party presents a persuasive argument 
that the rating decision did not even consider the evidence and 
that the result would be manifestly different, but for that error, 
the CUE allegation is insufficient and the claim must be denied.

In addition to not specifying an error which would rise to the 
level of CUE, the moving party also has not shown that the alleged 
errors, if not made, would have compelled a manifestly different 
result.  Both showings must be made for a CUE petition to be 
successful.  

Although the moving party asserts that recent evidence establishes 
CUE, this is not the case.  In fact, review of the record shows 
that it is only the new February 2002 opinion, which was offered 
after the veteran's January 2002 VA compensation and pension 
examination, which provides the factual basis for the proposition 
that the veteran's current condition had "maturated" over the 
years into his current condition.  This opinion was provided after 
the examiner had an opportunity to examine the veteran currently, 
review his extensive record as a whole, including the veteran's 
recent history; and had an opportunity to opine, with his recent 
medical training and today's understanding of the progress of 
medicine over the last 50 years, that the veteran's "present 
state" was the maturation of the symptoms he manifested in 
service.  None of this evidence was of record in 1962.  In order 
to make a showing of CUE, only the evidence of record on the date 
of the March 1962 decision will be considered in determining if 
CUE exists.  Thus, even if the moving party were correct in his 
argument that the evidence received after March 1962 shows that 
service connection should have, at some time, been established, 
this new evidence could not be considered in a CUE petition as 
supporting authority to reverse that final RO decision.  See 
Baldwin, Caffrey, Damrel, Fugo, and Russell, all supra.

Because there is no error that is undebatable and of a sort which, 
had it not been made, would have manifestly changed the outcome at 
the time it was made, the motion to revise the finally denied 
March 1962 RO decision is denied.  Id. 

ORDER

The petition to revise the finally denied March 1962 RO decision, 
on the basis of CUE, is denied.  


REMAND

A veteran's entire medical history is considered when determining 
what rating should be assigned.  38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). 

The Schedule for Rating Disabilities (Schedule) provides a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  A 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short-
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

Under the Schedule, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during remissions are to be considered.  
The evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 4.126.  

The report from the January 2002 VA examination noted that the 
veteran lives in a senior citizen retirement home where his 
cooking and cleaning is done and his medications are administered.  
He stated that he has some friends and a girlfriend, and is very 
close to his children.  He has some social relationships and some 
recreational and leisure pursuits.  He provides his own routine 
self-care.  The objective examination revealed the veteran was 
alert and cooperative, was neatly dressed, answered questions and 
volunteered some information.  There was no looseness of 
associations or flight of ideas.  He was somewhat confused about 
dates, and not considered to be a very good historian.  His mood 
was friendly, but tense.  His affect was appropriate.  He had no 
nightmares or intrusive thoughts, but had a history of audible 
hallucinations and paranoia.  There was no active hallucinations, 
and he was oriented times three.  His memory, both remote and 
recent, was marginal, however, as was insight, and judgment.  His 
diagnoses included schizoaffective disorder.  The current Global 
Assessment of Functioning score (GAF) was 50, with serious 
symptoms, and impairment in social interactions.  

The examiner also commented that the veteran has been on 
medications for many years, and his current regimen included 2 
milligrams of Risperidone daily.  The examiner also noted, after a 
records review, that the veteran's condition had decompensated 
significantly through the years, and that he had to be 
hospitalized for prolonged periods of time for psychotic symptoms.  

VA outpatient treatment records from 2000 to 2002 noted the 
veteran reporting that he is doing well and feels normal now.  He 
sleeps and eats well, was alert, oriented, verbal, coherent, 
friendly and cooperative.  He denied hallucinations and delusions.  
A GAF score of 70 was provided consistently on the outpatient 
reports from September 2000 through October 2002.  A GAF score of 
70 indicates some mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994).

The record also reflects that the veteran is considered disabled 
for Social Security Administration purposes and unable to work.  
Although he has been considered disabled since approximately 1965 
due to schizophrenia, the record also reveals that he has had 
intermittent periods of suspended entitlement, due to the fact 
that he was working and receiving earnings on his SSA record.  
Although the veteran was also initially entitled to VA pension 
after a 6-month period of hospitalization in the mid-1960s, he has 
also sporadically cancelled or withdrawn his VA pension multiple 
times, when he obtained some intermittent employment.  The 
evidence indicates that the veteran was last employed in 1998, 
with claimed earnings of approximately $6700.  

Upon consideration of the record as a whole, to include 
consideration of the longstanding duration and extent of the 
veteran's psychiatric disorder, as well as the current less severe 
findings, the Board concludes that additional information is 
needed to render a decision in this case.  Specifically, the Board 
notes that none of the current medical evidence shows objective 
findings consistent with the 70 percent evaluation.  The evidence 
does not show symptoms of suicidal ideation, obsessional rituals, 
speech disturbance, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  However, the evidence in the record prior to 1998 
suggests a previous difficulty in adapting to stressful 
situations, causing decompensation.  Difficulty in adapting to 
stressful circumstances is also one criteria to establish a 70 
percent rating.  The Board finds that the current medical evidence 
does not adequately address whether the veteran's current 
symptomatology (from 1998 to the present) only appears well 
controlled due to the reduced stress resulting from living in a 
retirement home and a well-controlled delivery of medication.  
Thus, the Board finds that a remand is required for a medical 
opinion to address that specific criteria as well as the current 
status of his disability.

The Board also notes that following the July 2002 rating decision, 
the veteran's representative filed an NOD specifically disagreeing 
with the March 24, 1998 effective date assigned to the award of 
service connection for the veteran's psychiatric disorder.  
Although the RO certified the issue of entitlement to an effective 
date prior to March 24, 1998 for the grant of service connection, 
the Board notes that the SOC failed to provide the pertinent 
regulations governing the assignments of effective dates.  
Furthermore, the substantive appeals submitted in January 2003 by 
the veteran's representative did not address an earlier effective 
date claim.  A remand is required to cure this procedural defect, 
and to permit the veteran to perfect his appeal on this issue. 

Finally, because his representative submitted an NOD with the 
November 2002 denial of the TDIU rating in the January 2003 VA 
Form 9, the VARO should promulgate an SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent for his increased rating claim.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should issue an SOC to the veteran and his 
representative addressing the issues of entitlement to TDIU and 
entitlement to an effective date prior to March 28, 1998 for the 
award of service connection for schizoaffective disorder.  The SOC 
should include a summary of the evidence considered as well as all 
relevant law and regulations pertinent to both issues.  Further, 
the veteran should be advised of the need to file a Substantive 
Appeal to perfect an appeal with respect to these issues.  Both he 
and his representative should be given the appropriate period of 
time in which to respond.

3. The RO should obtain and associate with the veteran's claims 
folder his VA treatment records, inclusive of any hospital 
summaries, from October 2002 to the present.

4. The RO should schedule the veteran for a VA psychiatric 
examination to ascertain the level of functional impairment 
attributable to his service-connected psychiatric disability.  The 
claims folder should be made available to the examiner for review, 
and the examiner is requested to review all pertinent records 
associated with the claims file.  Any and all indicated 
evaluations, studies, and tests deemed necessary by the examiner 
should be accomplished.  The examiner is requested to report 
complaints and clinical findings in detail.    

Additionally, the examiner should discuss the veteran's  ability 
(from 1998 to the present) to adapt to stressful situations, and 
should provide an opinion as to whether the level of functioning 
noted from 1998 to 2002 represented by GAF scores of 50 and 70, 
represents actual improvement in his longstanding condition.  All 
opinions should be supported by complete medical rationales.   

4.  Thereafter, the RO should review the claims folder to ensure 
that the foregoing requested development has been completed.  In 
particular, the RO should review the examination report to ensure 
it is responsive to and in compliance with the directives of this 
remand and if not, the RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, 
the RO should readjudicate the claim for an initial rating in 
excess of 50 percent for the veteran's service-connected 
psychiatric disorder.  If the benefits requested on appeal are not 
granted to the veteran's satisfaction, the veteran and his 
representative should be furnished an SSOC which addresses all of 
the evidence obtained after the issuance of the SOC in November 
2002, and provides an opportunity to respond.  


The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



